DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (8,777,504) in view of Jackson (4,517,702) and Ruvinsky et al. (2015/0273536).
With respect to claims 1 and 4, Shaw teaches a cleaning tool (10 and 30) for a medical device (48 and column 8, lines 39-60) comprising: a cylindrical main body (10) configured to cover a medical device member (48) of the medical device (Fig. 11); and a first cleaning member (34) having a first end fixed to the main body and a second free end projecting radially inward from an inner surface of the main body for cleaning a first portion the medical device member (column 8, lines 39-60); and a second cleaning member (32) having a third end fixed to the main body (Fig. 10) and a fourth free end (side of 32 opposite 36) projection radially inward from the inner surface of the main body for cleaning a second portion of the medical device member (Figs. 10-11) [claim 1]; wherein the first cleaning member (34) and the second cleaning member (32) are each formed by one of a sponge (column 8, lines 24-30) or a brush [claim 4].  
Shaw does not explicitly teach the medical device is an endoscope, main body which covers a bending operation member of an endoscope, the bending operation member configured to receive a bending input for bending an insertion section of the endoscope; wherein the first cleaning member comprises a plurality of first cleaning pieces, the plurality of first cleaning pieces being arranged radially at different first circumferential positions around a central axis of the main body; and the second cleaning member includes a plurality of second cleaning pieces, the second cleaning pieces being arranged at different second circumferential positions around the central axis of the main body (claim 1); wherein the cleaning member is formed by a brush (claim 4). 
As for claim 1, Jackson also drawn to cleaning tools for medical devices, teaches the medical device is an endoscope (12), main body which covers a bending operation member of an endoscope (Figs. 1 and 4), the bending operation member configured to receive a bending input for bending an insertion section of the endoscope (Figs. 1 and 4).
As for claim 4, Jackson teaches wherein the cleaning member is formed by a brush (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the endoscope application and brush of Jackson with the cleaning tool of Shaw, in order to provide the needed care and cleaning to prevent damage to endoscopes which are expensive, delicate, and precise (column 1, lines 12-24 of Jackson). 
As for claim 1, Ruvinsky also drawn to clearing tools for medical devices, teaches wherein the first cleaning member (outer circumferential bristles of brush 18) comprises a plurality of first cleaning pieces, the plurality of first cleaning pieces being arranged radially at different first circumferential positions around a central axis of the main body (Figs. 2D-2E); and the second cleaning member (middle circumferential bristles of brush 18) includes a plurality of second cleaning pieces, the second cleaning pieces being arranged at different second circumferential positions around the central axis of the main body (Figs. 2D-2E).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present inventio, to use the first and second cleaning pieces of Ruvinsky in the cleaning members of Shaw, since Shaw teaches using other similarly effective material conforming substantially to inside wall of the housing that can be used to scrub and treat a frontal attachment with a suitable cleaner or disinfectant (column 2, lines 20-26 of Shaw). 

As for claim 2, Shaw teaches wherein the first cleaning member (34) and the second cleaning member (32) are arranged at different circumferential positions around a central axis of the main body (Fig. 10).  
As for claim 3, Shaw teaches wherein the first cleaning member (34) and the second cleaning member are (32) arranged at different longitudinal positions in an axial direction of the main body (Fig. 10).  

As for claim 7, Shaw teaches wherein at least one of the first cleaning member (34) and the second cleaning member (32) are formed into a ring shape (Fig. 7).  
As for claim 8, Shaw teaches wherein the main body (10) has a closed end (Figs. 6 and 10).  

With respect to claim 9, Shaw, Jackson, and Ruvinsky teach all of the claimed elements, as is discussed above. Although Shaw and Jackson do not explicitly teach a third cleaning member disposed on an inner surface of the closed end to protrude toward an open end of the main body, Ruvinsky does teach a third cleaning member (inner circumferential brush of brush 18) disposed on an inner surface of the closed end to protrude toward an open end of the main body (Figs. 2D-2E). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present inventio, to use the third cleaning member of Ruvinsky in the cleaning members of Shaw, since Shaw teaches using other similarly effective material conforming substantially to inside wall of the housing that can be used to scrub and treat a frontal attachment with a suitable cleaner or disinfectant (column 2, lines 20-26 of Shaw). 

As for claim 10, Shaw teaches wherein a first radial length of the first end to the second end of the first cleaning member (34) is different from a second radial length from the third end to the fourth free end of the second cleaning member (32) (see; Fig. 10). 
As for claim 11, Shaw teaches wherein the main body has another end surface in the axial direction formed to be opened, and an outside diameter of the other end surface formed to be larger than an outside diameter of the one end surface (Fig. 10).
As for claim 13, Shaw teaches wherein the second end is more distal from the central axis than the fourth end in a radial direction of the main body (Fig. 10).  
As for claim 14, Shaw teaches wherein the second end and the fourth end extend radially inward to a same position relative to the central axis of the main body (Fig. 10).  
As for claim 15, Shaw teaches wherein the second end is more distal from the central axis than the fourth end in a radial direction of the main body (Fig. 10).  
As for claim 16, Shaw teaches wherein the second end and the fourth end extend radially inward to a same position relative to a central axis of the main body (Fig. 10).  
As for claim 17, Shaw teaches wherein the second end and the fourth end are configured to independently move in a circumferential direction (claim 10).  

With respect to claims 18-20, Shaw, Jackson, and Ruvinsky teach all of the claimed elements, as is discussed above. Shaw and Jackson do not explicitly teach wherein the third cleaning member is provided to surround a central axis of the main body and radially inward from the inner surface (claim 18); wherein the third cleaning member comprises a plurality of third cleaning pieces, the plurality of third cleaning pieces are arranged to radially surround a central axis of the main body (claim 19); further comprising a third cleaning member having a fifth end fixed to the main body and a sixth free end projecting radially inward from the inner surface of the main body for cleaning a third portion of the bending operation member (claim 20).  
As for claim 18, Ruvinsky teaches wherein the third cleaning member is provided to surround a central axis of the main body and radially inward from the inner surface (Figs. 2D-2E).  
As for claim 19, Ruvinsky teaches wherein the third cleaning member comprises a plurality of third cleaning pieces, the plurality of third cleaning pieces are arranged to radially surround a central axis of the main body (Figs. 2D-2E).  
As for claim 20, Ruvinsky teaches further comprising a third cleaning member having a fifth end fixed to the main body and a sixth free end projecting radially inward from the inner surface of the main body for cleaning a third portion of the bending operation member (Figs. 2D-2E).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present inventio, to use the third cleaning member of Ruvinsky in the cleaning members of Shaw, since Shaw teaches using other similarly effective material conforming substantially to inside wall of the housing that can be used to scrub and treat a frontal attachment with a suitable cleaner or disinfectant (column 2, lines 20-26 of Shaw). 


As for claim 21, the elements of Jackson added above further teaches wherein the first and second portions of the bending operation member comprise first and second operation knobs, respectively, of the bending operation member (Fig. 1).  
As for claim 22, Shaw further teaches wherein the different first circumferential positions are the same as the different second circumferential positions (Fig. 10).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-11, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Ruvinsky reference has been added to teach the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        10/27/2022